DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the center" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the center” will be interpreted as “a center”.

Claim 5 recites the limitation "the bending notches" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, 

Claim 6 recites the limitation "the center" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the center” will be interpreted as “a center”.

Claim 7 recites the limitation "the periphery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the periphery” will be interpreted as “a periphery”.

Claim 8 recites the limitation "the center" and “the periphery” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the center” and “the periphery” will be interpreted as “a center” and “a periphery”, respectively.

Claim 9 recites the limitation "the periphery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the periphery” will be interpreted as “a periphery”.

Claim 10 recites the limitation "the periphery" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the periphery” will be interpreted as “a periphery”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yatomi (JP 2016/126975, see Machine Translation).
Regarding claim 1, Yatomi discloses in Figs 1-2, a secondary battery (ref 10) comprising: a cylindrical can (ref 18); an electrode assembly (ref 14) received in (Fig 1) the cylindrical can (ref 18); and a cap assembly (ref 19) for sealing the cylindrical can (ref 18), wherein the cap assembly (ref 19) comprises a cap-down (ref 25) having a notch (ref 25b) for inducing bending (Abstract, [0019]), which allows the cap assembly (ref 19) to be bent in an opposite direction (Abstract, [0019], [0024], [0016]) of the electrode assembly (ref 14) when the cylindrical can (ref 18) is compressed in a direction perpendicular to a longitudinal direction (Abstract, [0019], [0024], [0016]) of the cylindrical can (ref 18).

Regarding claim 2, Yatomi discloses all of the claim limitations as set forth above and also discloses the cap-down (ref 25) includes a substantially planar first surface ([0024], Fig 2a) facing the electrode assembly (ref 14) and a substantially planar second surface ([0024], [0016], Fig 2a, underside) opposite to the first surface, and the bending inducing notch (ref 25b) is formed on the first surface ([0024], [0016], Fig 2a).

Regarding claim 3, Yatomi discloses all of the claim limitations as set forth above and also discloses the bending inducing notch (ref 25b) is formed to extend from a center (Fig 2a) of the cap-down (ref 25) in a radial direction (Fig 2a).

Regarding claim 4, Yatomi discloses all of the claim limitations as set forth above and also discloses the bending inducing notch (refs 25b) includes 2 to 10 bending inducing notches (Fig 2b), which are spaced apart from one another (Fig 2a).

Regarding claim 5, Yatomi discloses all of the claim limitations as set forth above and also discloses the cap-down (ref 25) further includes a gas through-hole (refs 25a) formed between (Fig 2a) each of the bending inducing notches (ref 25b).

Regarding claim 6, Yatomi discloses all of the claim limitations as set forth above and also discloses the bending inducing notch (ref 25b) is spaced apart from a center (Fig 2a) of the cap-down (ref 25).



Regarding claim 8, Yatomi discloses all of the claim limitations as set forth above and also discloses the bending inducing notch (ref 25b) is spaced apart from each of a center and a periphery of (both depicted in Fig 25a) the cap-down (ref 25).

Regarding claim 10, Yatomi discloses all of the claim limitations as set forth above and also discloses the cap assembly (ref 19) comprises: a cap-up (ref 20); a safety vent (refs 20a) having a space (Fig 1) between a lower portion (Fig 1) of the cap-up and the cap-up (ref 20); and a connection ring (ref 17, gasket is shaped to form ring around periphery of cap up and cap down structures) connected to a periphery of the safety vent (of ref 20 at ref 20a), wherein the cap-down (ref 25) is coupled to (Fig 1, [0011], [0029]) the connection ring (ref 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yatomi (JP 2016/126975, see Machine Translation) as applied to claim 1 above, and further in view of Lee et al. (US 2015/0236334).
Regarding claim 9, Yatomi discloses all of the claim limitations as set forth above but does not explicitly disclose the cap-down further includes a forging portion between the bending inducing notch and the periphery thereof, the forging portion having a greater width than the bending inducing notch.
Lee et al. discloses in Figs 1-9, a battery (ref 100) including a cap assembly (ref 250) comprising a cap down (ref 252) which includes notches (refs 253) and bridge portions (refs 252c) located between (Fig 6) the notches (refs 253), and having widths greater than (Fig 6) the notches (refs 253).  This structure including bridge portions (aka forging portion) facilitates connection of the cap down structure within the cap assembly and enhances gas discharge though the structure ([0082], [0087], [0101], [0109], [0115]).
Lee et al. and Yatomi are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the bridge portions (aka forging portions) disclosed by Lee et al. onto the cap down structure of Yatomi to facilitate connection of the cap down structure within the cap assembly and enhance gas discharge though the structure, thereby enhancing overall structural integrity, safety, and performance of the battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725